This case was filed on February 25, 1998, upon the filing of a certified report under Gov.Bar R. V(6)(L), by the Board of Commissioners on Grievances and Discipline (the “board”). The report named both Robert W. Worth and Donald L. Weber as respondents. Upon review of the board’s certified report, it appears that the complaint against respondent Donald L. Weber had been dismissed by the board, and therefore Donald L. Weber should not have been included as a respondent in a case filed in this court. Accordingly,
IT IS ORDERED by the court, sua sponte, that this case involving Donald L. Weber be, and hereby is, dismissed.